Exhibit 10.2

PEPSICO PERFORMANCE-BASED LONG-TERM INCENTIVE AWARD

STOCK OPTION / RESTRICTED STOCK UNITS TERMS AND CONDITIONS

These Terms and Conditions, along with the PepsiCo Performance-Based Long-Term
Incentive Award Summary (the “Award Summary”) delivered herewith and signed by
the individual named on the Award Summary (the “Participant”) shall constitute
an Agreement made as of the Grant Date (as indicated on the Award Summary), by
and between PepsiCo, Inc., a North Carolina corporation having its principal
office at 700 Anderson Hill Road, Purchase, New York 10577 (“PepsiCo,” and with
its divisions and direct and indirect subsidiaries, the “Company”), and the
Participant.

W I T N E S S E T H:

WHEREAS, the Board of Directors and shareholders of PepsiCo have approved the
PepsiCo, Inc. 2007 Long-Term Incentive Plan (the “Plan”), for the purposes and
subject to the provisions set forth in the Plan; and

WHEREAS, pursuant to the authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of PepsiCo (the “Committee”), by resolution
duly adopted at a meeting held on or prior to the Grant Date, authorized the
grant to the Participant of the stock options and restricted stock units set
forth on the Award Summary; and

WHEREAS, awards granted under the Plan are to be evidenced by an Agreement in
such form and containing such terms and conditions as the Committee shall
determine;

NOW, THEREFORE, it is mutually agreed as follows:

A. Terms and Conditions Applicable to Stock Options. These terms and conditions
shall apply with respect to the stock options granted to the Participant as
indicated on the Award Summary.

1. Grant. In consideration of the Participant remaining in the employ of the
Company, PepsiCo hereby grants to the Participant, on the terms and conditions
set forth herein, the right and option to purchase the number of shares of
PepsiCo Common Stock, par value $.0167 per share, indicated on the Award
Summary, at the Grant/Exercise Price per share indicated on the Award Summary
(the “Option Exercise Price”), which was the Fair Market Value (as defined
below) of PepsiCo Common Stock on the Grant Date. The right to purchase each
such share is referred to herein as an “Option.” All Options granted hereunder
shall be “Non-Qualified Stock Options” as defined in the Plan.

2. Vesting and Exercisability. Subject to the terms and conditions set forth
herein, the Options shall become fully vested on the vesting date set forth in
the Award Summary (the “Vesting Date”) and shall be exercisable from the Vesting
Date through the expiration date set forth in the Award Summary (the “Expiration
Date”). Options may vest only while the Participant is actively employed by the
Company. Once vested and exercisable, and until terminated, all or any portion
of the Options may be exercised from time to time and at any time under
procedures that the Committee or its delegate shall establish from time to time,
including, without limitation, procedures regarding the frequency of exercise
and the minimum number of Options which may be exercised at any time.

3. Exercise Procedure. Subject to terms and conditions set forth herein, Options
may be exercised by giving written notice of exercise to PepsiCo in the manner
specified from time to time by PepsiCo. The aggregate Option Exercise Price for
the shares being purchased, together with any amount which the Company may be
required to withhold upon such exercise in respect of applicable foreign,
federal (including FICA), state and local taxes, must be paid in full at the
time of issuance of such shares.

4. Effect of Termination of Employment, Death, Retirement and Total Disability.

(a) Termination of Employment. Options may vest only while the Participant is
actively employed by the Company. Thus, no vesting shall occur following the
termination of the Participant’s active employment with the Company, and all
unvested Options shall automatically be forfeited and cancelled upon the date
that the Participant’s active employment with the Company terminates. Only
vested Options may be exercised. Subject to subparagraphs 4(b), 4(c) and 4(d),
vested Options shall be exercisable until, and shall automatically be forfeited
and cancelled upon, the earlier of the Expiration Date and the date that is the
last trading day on the New York Stock Exchange during the 90-calendar day
period after the date the Participant’s employment with the Company terminates.
It is intended that an authorized leave of absence may extend employment for
purposes of determining the period when vested Options may be exercised.
However, an authorized leave of absence will not be treated as active
employment, and, as a result, vesting of unvested Options will not be extended
by any such period.

(b) Retirement Prior to Age 62. If the Participant’s employment terminates prior
to the Vesting Date, by reason of the Participant’s Retirement (as defined
below) prior to attaining at least age 62, then: (i) a portion of the Options
shall vest on the Participant’s last day of active employment with the Company,
with such portion determined in proportion to the Participant’s active service
(measured in calendar days) during the period commencing on the Grant Date and
ending on the Vesting Date; (ii) the Options shall continue to become
exercisable in accordance with Paragraph A.2 of this Agreement, with no change
in the earliest date of exercise as a result of the vesting provided by this
subparagraph 4(b); and (iii) the Options may be exercised by the Participant
prior to the Expiration Date in accordance with this Agreement.

(c) Death, Total Disability, or Retirement on or After Age 62. If the
Participant’s employment terminates by reason of the Participant’s death, Total
Disability (as defined below), or Retirement after attaining at least age 62,
then: (i) the Options shall become fully vested on the Participant’s last day of
active employment with the Company (which, for purposes of Total Disability,
means the effective date of Total Disability); (ii) the Options shall continue
to become exercisable in accordance with Paragraph A.2 of this Agreement, with
no change in the earliest date of exercise as a result of the vesting provided
by this subparagraph 4(c); and (iii) the Options may be exercised by the
Participant’s legal representative (or any person to whom the Options may be
transferred by will or the applicable laws of descent and distribution), in the
event of death, or the Participant, in the event of Retirement or Total
Disability, prior to the Expiration Date in accordance with this Agreement.

(d) Transfers to a Related Entity. In the event the Participant transfers to a
Related Entity (as defined below), as a result of actions by PepsiCo, the
Options shall become fully vested on the date of such transfer and shall become
exercisable as soon as practicable thereafter and shall otherwise remain
outstanding and be exercisable in accordance with this Agreement.

5. Buy-Out of Option Gains. Except as provided in Paragraph C.3, at any time
after any Option becomes exercisable, the Committee shall have the right, in its
sole discretion and without the consent of the Participant, to cancel such
Option and to cause PepsiCo to pay to the Participant the excess of the Fair
Market Value of the shares of Common Stock covered by such Option over the
Option Exercise Price of such Option as of the date the Committee provides
written notice (the “Buy Out Notice”) of its intention to exercise such right.
Payments of such buy out amounts pursuant to this provision shall be effected by
PepsiCo as promptly as possible after the date of the Buy Out Notice and shall
be made in shares of Common Stock. The number of shares shall be determined by
dividing the amount of the payment to be made by the Fair Market Value of a
share of Common Stock at the date of the Buy Out Notice, and by rounding up any
fractional share to a whole share. Payments of any such buy out amounts shall be
made net of the minimum applicable foreign, federal (including FICA), state and
local withholding taxes, if any.

6. No Rights as Shareholder. The Participant shall have no rights as a holder of
PepsiCo Common Stock with respect to the Options granted hereunder unless and
until such Options are exercised and the shares have been registered in the
Participant’s name as owner.

B. Terms and Conditions Applicable to Restricted Stock Units. These terms and
conditions shall apply with respect to the restricted stock units granted to the
Participant as indicated on the Award Summary.

1. Grant. In consideration of the Participant remaining in the employ of the
Company, PepsiCo hereby grants to the Participant, on the terms and conditions
set forth herein, the number of restricted stock units indicated on the Award
Summary (the “Restricted Stock Units”). All Restricted Stock Units granted
hereunder are intended to be Performance Awards (as defined in the Plan) that
satisfy the conditions for the Performance Based Exception (as defined in the
Plan) under Section 162(m) of the Code.

2. Payment. Subject to Paragraphs B.3 and B.4 below, the Restricted Stock Units
shall vest on the Vesting Date and be payable as soon as practicable after such
date (the “Payment Date”). Restricted Stock Units that become payable shall be
settled in shares of PepsiCo Common Stock with the Participant receiving one
share of PepsiCo Common Stock for each Restricted Stock Unit. No fractional
shares shall be delivered under this Agreement, and so any fractional share that
may be payable shall be rounded to the nearest whole share. Any amount that the
Company may be required to withhold upon the settlement of Restricted Stock
Units and/or the payment of dividend equivalents (see Paragraph B.5 below) in
respect of applicable foreign, federal (including FICA), state and local taxes,
must be paid in full at the time of the issuance of shares or payment of cash.
Unless the Participant makes other arrangements to satisfy this withholding
obligation in accordance with procedures approved by the Company in its
discretion, the Company will withhold shares to satisfy the required withholding
obligation related to the settlement of Restricted Stock Units.

3. Forfeiture of Restricted Stock Units. The number of Restricted Stock Units
that are payable shall be determined based on the achievement of performance
targets. Subject to the terms and conditions set forth herein, the Restricted
Stock Units shall be subject to forfeiture as follows:

(a) The payment of one-third of the Restricted Stock Units shall be determined
based on the achievement of specific {Year} performance targets. The specific
performance targets and the percentage of the one-third of the Restricted Stock
Units that shall be forfeited if such targets are not achieved shall be
established by the Committee in the first ninety (90) days of {Year}.

(b) The payment of one-third of the Restricted Stock Units shall be determined
based on the achievement of specific {Year+1} performance targets. The specific
performance targets and the percentage of the one-third of the Restricted Stock
Units that shall be forfeited if such targets are not achieved shall be
established by the Committee in the first ninety (90) days of {Year+1}.

(c) The payment of one-third of the Restricted Stock Units shall be determined
based on the achievement of specific {Year+2} performance targets. The specific
performance targets and the percentage of the one-third of the Restricted Stock
Units that shall be forfeited if such targets are not achieved shall be
established by the Committee in the first ninety (90) days of {Year+2}.

(d) Notwithstanding the achievement of any performance targets established under
Paragraphs B.3(a), (b) and (c) above, the Committee has the discretion to reduce
the number of Restricted Stock Units paid, subject to and in accordance with the
Plan. In the case of a Participant’s death or Total Disability (as defined
below), the Committee’s right to exercise this discretion shall expire with
respect to each one-third of the Restricted Stock Units at the later of: (i) the
Participant’s death or Total Disability (whichever applies), or (ii) the date
the Committee certifies the results for the specific performance targets that
relate to such one-third of the Restricted Stock Units. In all other cases, the
Committee’s right to exercise this discretion with respect to 100% of the
Restricted Stock Units shall continue until the Payment Date. Accordingly,
except in the case of death or Total Disability, the Restricted Stock Units for
which a Participant has satisfied the performance criteria will be payable in
one payment on the Payment Date.

4. Effect of Termination of Employment, Death, Retirement and Total Disability.

(a) Termination of Employment. Restricted Stock Units may vest and become
payable only while the Participant is actively employed by the Company. Thus,
vesting ceases upon the termination of the Participant’s active employment with
the Company. Subject to subparagraphs 4(b), 4(c) and 4(d), all unvested
Restricted Stock Units shall automatically be forfeited and canceled upon the
date that the Participant’s active employment with the Company terminates. An
authorized leave of absence will not be treated as active employment, and, as a
result, the vesting of Restricted Stock Units will not be extended by any such
period.

(b) Retirement Prior to Age 62. If the Participant’s employment terminates prior
to the Vesting Date, by reason of the Participant’s Retirement (as defined
below) prior to attaining at least age 62, then a whole number of Restricted
Stock Units shall vest on the Participant’s last day of active employment with
the Company, with such number determined in proportion to the Participant’s
active service (measured in calendar days) during the period commencing on the
Grant Date and ending on the Vesting Date. All Restricted Stock Units that vest
in accordance with the foregoing sentence shall remain subject to the payment
and forfeiture provisions of Paragraphs B.2 and B.3.

(c) Death, Total Disability, or Retirement on or After Age 62. If the
Participant’s employment terminates by reason of the Participant’s death, Total
Disability (as defined below), or Retirement after attaining at least age 62,
then the Restricted Stock Units shall become fully vested on the Participant’s
last day of active employment with the Company (which, for purposes of Total
Disability, means the effective date of Total Disability). All such vested
Restricted Stock Units shall remain subject to the payment and forfeiture
provisions of Paragraphs B.2 and B.3, except that in the case of death or Total
Disability payment of each one-third of the Restricted Stock Units will be made
as soon as practicable after the Committee’s right to exercise discretion with
respect to such one-third expires in accordance with Paragraph B.3(d).

(d) Transfers to a Related Entity. In the event the Participant transfers to a
Related Entity (as defined below), as a result of actions by PepsiCo, the
Restricted Stock Units shall become fully vested on the Participant’s last day
of active employment with the Company. All such vested Restricted Stock Units
shall remain subject to the payment and forfeiture provisions of Paragraphs B.2
and B.3.

5. Dividend Equivalents. During the vesting period, the Participant shall
accumulate dividend equivalents with respect to the Restricted Stock Units,
which dividend equivalents shall be paid in cash (without interest) to the
Participant only if and when the applicable Restricted Stock Units vest and
become payable. Dividend equivalents shall equal the dividends actually paid
with respect to PepsiCo Common Stock during the vesting period while (and to the
extent) the Restricted Stock Units remain outstanding and unpaid.

6. No Rights as Shareholder. The Participant shall have no rights as a holder of
PepsiCo Common Stock with respect to the Restricted Stock Units granted
hereunder unless and until such Restricted Stock Units have been settled in
shares of Common Stock that have been registered in the Participant’s name as
owner.

C. Terms and Conditions Applicable to Stock Options and Restricted Stock Units.

1. Prohibited Conduct.

(a) The Participant agrees that, at any time prior to the exercise of the
Options or payment of the Restricted Stock Units granted hereunder, and for a
period of twelve months after the later of (i) completion of all such exercises
of Stock Options, (ii) payment of Restricted Stock Units or (iii) termination of
the Participant’s employment with the Company for any reason whatsoever
(including Retirement or Total Disability), he or she will not engage in any of
the following activities anywhere in the world:

(1) Non-Competition. Participant shall not accept any employment, assignment,
position or responsibility, or acquire any ownership interest, which involves
the Participant’s Participation in a business entity that markets, sells,
distributes or produces Covered Products, unless such business entity makes
retail sales or consumes Covered Products without in any way competing with the
Company.

(2) Raiding Employees. Participant shall not in any way, directly or indirectly
(including through someone else acting on the Participant’s recommendation,
suggestion, identification or advice), solicit any Company employee to leave the
Company’s employment or to accept any position with any other entity.

(3) Non-Disclosure. Participant shall not use or disclose to anyone any
confidential information regarding the Company other than as necessary in his or
her position with the Company. Such confidential information shall include all
non-public information the Participant acquired as a result of his or her
positions with the Company which might be of any value to a competitor of the
Company, or which might cause any economic loss or substantial embarrassment to
the Company or its customers, bottlers, distributors or suppliers if used or
disclosed. Examples of such confidential information include, without
limitation, non-public information about the Company’s customers, suppliers,
distributors and potential acquisition targets; its business operations and
structure; its product lines, formulas and pricing; its processes, machines and
inventions; its research and know-how; its financial data; and its plans and
strategies.

(4) Misconduct. Participant shall not engage in any acts that are considered to
be contrary to the Company’s best interests, including, but not limited to,
violating the Company’s Code of Conduct, engaging in unlawful trading in the
securities of PepsiCo or of any other company based on information gained as a
result of his or her employment with the Company, or engaging in any other
activity which constitutes gross misconduct.

(b) In the event the Company determines that the Participant has breached any
term of Paragraph C.1(a), in addition to any other remedies the Company may have
available to it, the Company may in its sole discretion:

(1) Cancel any unexercised Options or unpaid Restricted Stock Units granted
hereunder;

(2) Require the Participant to pay to the Company all gains realized from the
exercise of any Options granted hereunder, which have been exercised within the
twelve-month period immediately preceding the date as of which the Participant
has breached a provision of Paragraph C.1(a), as determined by the Company;
and/or

(3) Require the Participant to pay to the Company the value (determined as of
the date the forfeiture restrictions on the Restricted Stock Units lapse) of any
Restricted Stock Units, which have been paid within the twelve-month period
immediately preceding the date as of which the Participant has breached a
provision of Paragraph C.1(a), as determined by the Company.

2. Adjustment for Change in Common Stock. In the event of any change in the
outstanding shares of PepsiCo Common Stock by reason of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination
or exchange of shares, spin-off or other similar corporate change, (a) the
number and type of shares which the Participant may purchase pursuant to the
Options and the Option Exercise Price at which the Participant may purchase such
shares shall be adjusted, and (b) the number and type of shares to which the
Restricted Stock Units held by the Participant relate shall be adjusted, in the
case of (a) and (b), as may be, and to such extent (if any), determined to be
appropriate and equitable by the Committee.

3. Effect of Change in Control. In the event of a Change in Control (as defined
in the Plan), the following provisions shall apply:

(a) If the successor corporation (or affiliate thereto) (1) assumes the
outstanding Options and Restricted Stock Units granted hereunder or (2) replaces
the outstanding Options and Restricted Stock Units with equity awards that
preserve the existing value of such Options and Restricted Stock Units at the
time of the Change in Control and provide for subsequent payout in accordance
with a vesting schedule and performance targets, as applicable, that are the
same or more favorable to the Participant than the vesting schedule and
performance targets applicable to such Options and Restricted Stock Units, then
the outstanding Options and Restricted Stock Units or such substitutes thereof
shall remain outstanding and be governed by their respective terms and the
provisions of the Plan, subject to Paragraph C.3(c) below.

(b) If the outstanding Options and Restricted Stock Units granted hereunder are
not assumed or replaced in accordance with Paragraph C.3(a) above, then upon the
Change in Control, (1) the outstanding Options granted hereunder shall
immediately vest and become exercisable and shall remain outstanding in
accordance with their terms and the outstanding Restricted Stock Units granted
hereunder shall immediately vest and shall be payable, as if 100% of the
performance targets have been achieved, immediately in accordance with their
terms or, if later, as of the earliest permissible date under Code Section 409A
and (2), notwithstanding Paragraph C.3(b)(1) but after taking into account the
accelerated vesting set forth therein, the Board may, in its sole discretion,
provide for cancellation of the outstanding Options and Restricted Stock Units
at the time of the Change in Control in which case a payment of cash, property
or a combination thereof shall be made to the Participant that is determined by
the Board in its sole discretion and that, in the case of the Restricted Stock
Units, is at least equal to the value of the consideration that would be
received in such Change in Control by the holders of PepsiCo’s securities
relating to such awards and, in the case of the outstanding Options, is at least
equal to the excess, if any, of the value of such consideration over the Option
Exercise Price for such Options.

(c) If the outstanding Options and Restricted Stock Units granted hereunder are
assumed or replaced in accordance with Paragraph C.3(a) and the Participant’s
employment with the Company is terminated by the Company for any reasons other
than Cause or by the Participant for Good Reason, in each case, within the
two-year period commencing on the Change in Control, then, as of the date of the
Participant’s termination, (1) the outstanding Options granted hereunder shall
immediately vest and become exercisable and shall remain outstanding until the
Expiration Date and (2) the outstanding Restricted Stock Units granted hereunder
shall immediately vest and shall be payable, as if 100% of the performance
targets have been achieved, immediately in accordance with their terms or, if
later, as of the earliest permissible date under Code Section 409A. For purposes
of this Paragraph C.3, “Cause” and “Good Reason” are defined in the Plan and a
termination for Cause or Good Reason is subject to the terms and conditions set
forth in the Plan.

4. Nontransferability. Unless the Committee specifically determines otherwise:
(a) the Options and Restricted Stock Units are personal to the Participant and,
with respect to Options, during the Participant’s lifetime, such Options may be
exercised only by the Participant, and (b) the Options and Restricted Stock
Units shall not be transferable or assignable, other than in the case of the
Participant’s death by will, the laws of descent and distribution.

5. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

(a) “Covered Products” means any product which falls into one or more of the
following categories, so long as the Company is producing, marketing, selling or
licensing such product anywhere in the world: beverages, including without
limitation carbonated soft drinks, tea, water, juice drinks, sports drinks,
coffee drinks, and value added dairy drinks; juices and juice products; snacks,
including salty snacks, sweet snacks, meat snacks, granola and cereal bars, and
cookies; hot cereals; pancake mixes; value-added rice products; pancake syrup;
value-added pasta products; ready-to-eat cereals; dry pasta products; or any
product or service which the Participant had reason to know was under
development by the Company during the Participant’s employment with the Company.

(b) “Fair Market Value” of a share of PepsiCo Common Stock on any date shall
mean an amount equal to the mean of the high and low sales prices for a share of
PepsiCo Common Stock as reported on the composite tape for securities listed on
The New York Stock Exchange, Inc. on the date in question (or if no sales of
Common Stock were made on said Exchange on such date, on the next preceding day
on which sales were made on such Exchange), rounded up to nearest one-fourth.

(c) “Participation” shall be construed broadly to include, without limitation:
(i) serving as a director, officer, employee, consultant or contractor with
respect to such a business entity; (ii) providing input, advice, guidance or
suggestions to such a business entity; or (iii) providing a recommendation or
testimonial on behalf of such a business entity or one or more products it
produces.

(d) “Related Entity” shall mean any entity as to which the Company directly or
indirectly owns 20% or more of the entity’s voting securities, general
partnership interests, or other voting or management rights.

(e) “Retirement” shall mean (i) early, normal or late retirement under the U.S.
pension plan of the Company in which the Participant participates (if any),
(ii) retirement as explicitly set out in an individual agreement between the
Company and the Participant for this purpose in effect on the Grant Date,
(iii) termination of employment after attaining at least age 55 with at least
10 years of service with the Company (or, if earlier, after attaining at least
age 65 and completing at least five years of service with the Company), or
(iv) retirement as otherwise determined by the Committee.

(f) “Total Disability” shall mean becoming totally and permanently disabled, as
determined for purposes of the Company’s Long Term Disability Plan (or in the
absence of such Disability Plan being applicable to the Participant, as
determined by the Committee in its sole discretion).

6. Notices. Any notice to be given to PepsiCo in connection with the terms of
this Agreement shall be addressed to PepsiCo at Purchase, New York 10577,
Attention: Vice President, Compensation, or such other address as PepsiCo may
hereafter designate to the Participant. Any such notice shall be deemed to have
been duly given when personally delivered, addressed as aforesaid, or when
enclosed in a properly sealed envelope or wrapper, addressed as aforesaid, and
deposited, postage prepaid, with the federal postal service.

7. Binding Effect.

(a) This Agreement shall be binding upon and inure to the benefit of any
assignee or successor in interest to PepsiCo, whether by merger, consolidation
or the sale of all or substantially all of PepsiCo’s assets. PepsiCo will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of PepsiCo expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that PepsiCo would be required to perform it
if no such succession had taken place.

(b) This Agreement shall be binding upon and inure to the benefit of the
Participant or his or her legal representative and any person to whom the
Options and Restricted Stock Units may be transferred by will or the applicable
laws of descent and distribution.

8. No Contract of Employment; Agreement’s Survival. This Agreement is not a
contract of employment, nor does it impose on the Company any obligation to
retain the Participant in its employ. This Agreement shall survive the
termination of the Participant’s employment for any reason.

9. Registration, Listing and Qualification of Shares. The Committee may require
that the Participant make such representations and agreements and furnish such
information as the Committee deems appropriate to assure compliance with or
exemption from the requirements of any securities exchange, any foreign,
federal, state or local law, any governmental regulatory body, or any other
applicable legal requirement, and PepsiCo Common Stock shall not be issued
unless and until the Participant makes such representations and agreements and
furnished such information as the Committee deems appropriate.

10.  Amendment; Waiver. The terms and conditions of this Agreement may be
amended in writing by the chief personnel officer or chief legal officer of
PepsiCo (or either of their delegates), provided, however, that (i) no such
amendment shall be adverse to the Participant (except to the extent the
Committee reasonably determines that such amendment is necessary or appropriate
to comply with applicable law, including the provisions of Code Section 409A and
the regulations thereunder pertaining to the deferral of compensation, or the
rules and regulations of any stock exchange on which PepsiCo Common Stock is
listed or quoted); and (ii) the amendment must be permitted under the Plan. The
failure to exercise, or any delay in exercising, any right, power or remedy
under this Agreement shall not waive any right, power or remedy which the Board,
the Committee or the Company has under this Agreement.

11. Severability or Reform by Court. In the event that any provision of this
Agreement is deemed by a court to be broader than permitted by applicable law,
then such provision shall be reformed (or otherwise revised or narrowed) so that
it is enforceable to the fullest extent permitted by applicable law. If any
provision of this Agreement shall be declared by a court to be invalid or
unenforceable to any extent, the validity or enforceability of the remaining
provisions of this Agreement shall not be affected.

12. Prospectus and Award Acceptance. The Participant has been provided a copy of
PepsiCo’s Prospectus relating to the Plan, the Options and the shares covered
thereby, and the Restricted Stock Units. By signing the Award Summary, the
Participant agrees that he or she has reviewed the Prospectus, and fully
understands his or her rights under the Plan. Unless and until the Participant
signs the Award Summary and returns the Agreement to the Company,
notwithstanding the other terms of this Agreement, the Participant shall not be
entitled to the proceeds of any Option exercise or Restricted Stock Unit
payment.

13. Plan Controls. The Options, Restricted Stock Units and the terms and
conditions set forth herein are subject in all respects to the terms and
conditions of the Plan and any guidelines, policies or regulations which govern
administration of the Plan, which shall be controlling. The Board reserves its
rights to amend or terminate the Plan at any time without the consent of the
Participant; provided, however, that Options and Restricted Stock Units
outstanding under the Plan at the time of such action shall not be adversely
affected thereby (except to the extent the Committee reasonably determines that
such amendment is necessary or appropriate to comply with applicable law,
including the provisions of Code Section 409A and the regulations thereunder
pertaining to the deferral of compensation, or the rules and regulations of any
stock exchange on which PepsiCo Common Stock is listed or quoted). All
interpretations or determinations of the Committee or its delegate shall be
final, binding and conclusive upon the Participant (and his or her legal
representatives and any recipient of a transfer of the Options or Restricted
Stock Units permitted by this Agreement) on any question arising hereunder or
under the Plan or other guidelines, policies or regulations which govern
administration of the Plan.

14. Participant Acknowledgement. By entering into this Agreement, the
Participant acknowledges and agrees that:

(a) the Option and/or Restricted Stock Unit grant will be exclusively governed
by the terms of the Plan, including the right reserved by the Company to amend
or cancel the Plan at any time without the Company incurring liability to the
Participant (except for Options and Restricted Stock Units already granted under
the Plan);

(b) stock options and restricted stock units are not a constituent part of the
Participant’s salary and that the Participant is not entitled, under the terms
and conditions of his/her employment, or by accepting or being awarded the
Options and/or Restricted Stock Units pursuant to this Agreement to require
options, restricted stock units or other awards to be granted to him/her in the
future under the Plan or any other plan;

(c) upon exercise of the Options or vesting of Restricted Stock Units the
Participant will arrange for payment to the Company an estimated amount to cover
employee payroll taxes resulting from the exercise and/or, to the extent
necessary, any balance may be withheld from the Participant’s wages;

(d) benefits received under the Plan will be excluded from the calculation of
termination indemnities or other severance payments;

(e) in the event of termination of the Participant’s employment, a severance or
notice period to which the Participant may be entitled under local law and which
follows the date of termination specified in a notice of termination will not be
treated as active employment for purposes of this Agreement and, as a result,
vesting of unvested Options or Restricted Stock Units will not be extended by
any such period;

(f) the Participant will seek all necessary approval under, make all required
notifications under and comply with all laws, rules and regulations applicable
to the ownership of stock options and stock and the exercise of stock options,
including, without limitation, currency and exchange laws, rules and
regulations; and, in the event that any of the Participant’s Options or
Restricted Stock Units, including any such awards previously granted, become
subject to the Indian fringe benefit tax (“FBT”), the Participant will be
responsible for the FBT imposed on such awards and consents to provide payment
to the Company of the applicable FBT at the time such FBT is due in accordance
with the procedures specified from time to time by the Company; and

(g) this Agreement will be interpreted and applied so that the Options and
Restricted Stock Units will not be subject to Code Section 409A. If
notwithstanding the preceding sentence, the Restricted Stock Units become
subject to Code Section 409A, then the specified time of payment of the
Restricted Stock Units for purposes of Code Section 409A shall be the calendar
year in which the short-term deferral period expires with respect to the
Restricted Stock Unit (or by such later time as may be permitted by Code
Section 409A under the circumstances).

15. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of North Carolina, without giving effect to conflict
of laws principles.

16. Entire Agreement. This Agreement constitutes the entire understanding
between the parties to this Agreement.

1

PepsiCo Performance-Based Long-Term Incentive Award Summary

Executive Name:

Grant Date:

Grant Price: $

CORE ANNUAL AWARD

Restricted Stock Units:

Stock Options:

CORE ANNUAL AWARD DETAILS

RESTRICTED STOCK UNITS AWARD

US Dollar Value Core Annual Award:

Percentage RSU:

Restricted Stock Unit Award Value:

Grant Price: $

Number of Restricted Stock Units Granted:

Vesting Date*:

STOCK OPTIONS AWARD

US Dollar Value Core Annual Award:

Percentage Stock Options:

Stock Option Award Value:

Conversion Factor: 4x

Stock Option Award Face Value:

Option Exercise (Grant) Price: $

Number of Options Granted:

Vesting Date*:

Expiration Date:

* Vesting and exercisability are subject to the terms and conditions of the
award

I accept my PepsiCo Performance-Based Long-Term Incentive Award as described
above, subject to all the terms and conditions set forth in the attached.

                 
 
               
 
{Executive Name}
Date:
 
       
 
 
   

   

 
{Name/Title of PepsiCo Officer}

Sign and date this page. Fax entire agreement to PepsiCo Executive Compensation
Dept. no later than {Date}. Fax number {x-xxx-xxx-xxxx}.

2